Response to Arguments
1.	Regarding claim 7, applicant disagrees the rejection under 35 U.S.C. § l 12(a). In particular, applicant argues that “… Applicants submit that those skilled in the art can unambiguously determine that, when the foldable display apparatus is in an unfolded state and the trigger action includes selecting the power saving mode based on the user input, image data transmitted to the display apparatus is adjusted to match the resolution of the primary display area. See Specification at [0058]-[0059]”, and “… From the above-reference disclosures, it can be seen that, no matter whether the trigger action includes selecting the power saving mode or the trigger action includes receiving the folding action, the image data transmitted to the display apparatus shall be adjusted to match the resolution of the primary display area” .
The examiner respectfully disagrees. According to the original disclosure and the applicant’s arguments, a trigger action corresponds to selecting a power saving mode based on a user input ([0041] and [0058]-[0059] of Specification) or a folding action ([0040] of Specification). In response to a trigger action, either one of a first display area and a second display area is determined as a primary display area. According to claim 1, the trigger action corresponds to selecting a power saving mode based on a user input.
As pointed out by applicant (Remark, page 8), “the present application as originally filed discloses that, after the primary display area is determined, it is required to process the content of the first display area and the content of the second display area, and integrate the entire contents of the two display areas into the primary display area. See Specification at [0060] and [0064], The present application further discloses that thus the image data transmitted to the display apparatus is adjusted by way of the resolution adjusting module which is configured to adjust image data transmitted to the display apparatus. See Specification at [0042]”. However, [0059]-[0064] of the Specification clearly discloses when the preset trigger action is an input selection of a user, the driving method may include the following:
[0059] S60191: receiving a power saving mode selecting operation; and
[0060] S60192: determining either one of the first display area and the second display area as the primary display area and determining the other one as the secondary display area based on a user command.
when the foldable display apparatus is in an unfolded state, the display content may be jointly displayed by means of the first display area and the second display area. When the foldable display apparatus is in a folded state, the display content may be displayed by means of a screen in the first display area or the second display area. Therefore, the display screen becomes large when the foldable screen is switched from the folded state to the unfolded state. To enable the display interface adapt to the current display screen, it is required to adjust the displayed image data. The image data are jointly displayed by means of the first display area and the second display area. When the user does not need the screen of the display apparatus to display, that is, the foldable screen is switched from large screen display to small screen display, the first display area and/or the second display area may be closed to further reduce power consumption of the mobile terminal, thus prolong the endurance time of the mobile terminal.

In addition, [0076]-[0077] of the Specification further discloses the following:

[0076] In an arrangement, the processor 1001 controls the display screen to display, which specifically includes: adjusting image data transmitted to the display apparatus to match a resolution of the primary display area when the foldable screen is switched from the unfolded state to the folded state; and controlling the primary display area to display based on the image data received by the display apparatus.
[0077] In an arrangement, the processor 1001 is also configured to adjust image data transmitted to the display apparatus to match a resolution of the primary display area when the foldable screen is switched from the folded state to the unfolded state, and control the primary display area to display based on the image data received by the display apparatus.

Therefore, according to the original disclosure, the entire contents of the two display areas are integrated into the primary display area when the foldable screen is switched from the unfolded state to the folded state, and image data transmitted to the display apparatus is adjusted to match a resolution of the primary display area when the foldable screen is switched from the unfolded state to the folded state. In other words, no matter whether the trigger action includes selecting the power saving mode or the trigger action includes receiving the folding action, “adjusting image data transmitted to the display apparatus to match a resolution of the primary display area” is required “when the foldable display apparatus is switched from the unfolded state to the folded state or switched from the unfolded state to the folded state”. On the contrary, claim 1 does not include any folding action, and every operation step is performed when the foldable display apparatus is in an unfolded state. For the reasons above, although applicant has amended the preamble of claim 7, the rejection of claim 7 under 35 U.S.C. § l 12(a) is maintained. 

2.	Regarding the rejection of claim 7 under 35 U.S.C. § l 12(b), although applicant has amended the claim 7 by add a limitation “configured to transition between a folded state and an unfolded state” to the claim preamble, as pointed out in the Final office action dated on 02/04/2021, the present invention is directed to a control method used in a foldable display, but the claimed method merely comprises the steps or functions to be performed when the display is in an unfolded state, and the connection between an unfolded state and a folded state is omitted. It is not clear how the method as claimed can be used to control a foldable display. Therefore, essential steps are missed or omitted in claim 7. For the reasons above, although applicant has amended the preamble of claim 7, the rejection of claim 7 under 35 U.S.C. § l 12(b) is maintained. 

3.	Regarding the rejection of claim 7 under 35 U.S.C. § l 03, applicant argues that Koki does not discloses the limitations recited in claim 1. In particular, applicant argues that “Koki fails to teach/disclose that the determining, adjusting, controlling actions are all made in response to the trigger action including selecting the power saving mode based on the user input” (Remarks, pages 10 and 12).
The examiner respectfully disagrees. Koki (e.g., Figs. 1-4) discloses a foldable display device, comprising a first display area (e.g., Figs. 1-4; display area 102, 202, 302, or 402) and a second display area (e.g., display area 104, 204, 304, or 404) respectively positioned on two sides of a fold hinge 106. Take Fig. 4B as an example, which is reproduced for reference, [0039]-[0041] of the Specification discloses the following:
[0039] In embodiments, when the user is done using the image 424 b on the second display 404, the user may use a finger (not shown) to flick or drag the image from the second display 404 to the first display 402. Depending upon the application running on a computing device 400 b that is displaying the image 424 b, the application may remove the entire image 424 b. A DDM, e.g., DDM 522 of FIG. 5, may then be notified that the image 424 b has been removed and that the the DDM may then put the second display 404 to sleep provided no other application is displaying an image on the second display 404.
[0040] In embodiments, an application running on the computing device 400 b may have multiple images on the display. A user may make a gesture to indicate that all of the images from the second display 404 are to be sent to the first display 402 or are to be otherwise closed on the second display 404, then the DDM may be notified and put the second display 404 to sleep.
[0041] The examples shown and discussed above from FIGS. 1-4B are just a few examples of the many applications that may take advantage of putting an unused second display 404 to sleep. Other examples may include social media applications where details may be shown on a second display 404 or videoconferencing applications where materials or an image of the person currently talking may be put on the second display 404. Applications may include video editing or the second display 404 may display a video segment to be edited or may display live video by a camera (not shown) in the computing device 400 b to be captured. Other applications may include office applications, or gaming applications.

    PNG
    media_image1.png
    649
    996
    media_image1.png
    Greyscale

Therefore, Koki discloses that the determining, adjusting, controlling actions are all made in response to the trigger action including selecting the power saving mode based on the user input. In addition, the examiner would like to point out it is a common knowledge, when an image is zoomed in or zoomed out, the image resolution would be changed accordingly.

4.	Koki discloses that the determining, adjusting, controlling actions are all made when the foldable display apparatus is in an unfolded state. Since the limitation “adjusting image data transmitted to the display apparatus to match a resolution of the primary display area when the foldable display apparatus is in an unfolded state” of claim 7 is rejected under 35 U.S.C. § l 12(a), in view of the specification ([0085] and [0098]-[0099]), applicant discloses adjusting the image data transmitted to the display apparatus to match a resolution of the primary display area when the foldable screen is switched from the unfolded state to the folded state. Therefore, the examiner further cites Disano as a reference. Disano discloses a foldable display device comprising a first display area (e.g., display area 104) and a second display area (e.g., display area 106). Take Fig. 5 as an example, Disano discloses an image data 504 is resized to match pixel dimension of primary display area 104 when the foldable screen is switched from the unfolded state to the folded state ([0071]).
In sum, for the reasons above, the rejection of claim 7 under 35 U.S.C. § l03 is maintained. Claim 14 recites the same or similar limitations, and therefore, it is rejected for the same reasons above. Furthermore, the after final amendment would not overcome all of the rejections in the most recent final Office action.

If the Applicant has any questions or comments regarding this Response, the Applicant is encouraged to telephone the Examiner at 571-272-1407 or email the Examiner at yuzhen.shen@uspto.gov for an interview.


/YUZHEN SHEN/Primary Examiner, Art Unit 2691